Title: To George Washington from Richard Dobbs Spaight, 4 February 1795
From: Spaight, Richard Dobbs
To: Washington, George


        
          Sir,
          North-Carolina Raleigh February 4th 1795.
        
        I do myself the honor to send you inclosed an authenticated copy of, “an Act to cede to the United States of America certain lands upon the conditions therein mentioned,” The original act having been mislaid, I had it not in my power to get a Copy until my arrival here. I have the honor to be with respect Sir your most obedient servant
        
          Richd Dobbs Spaight.
        
      